Citation Nr: 1423642	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  14-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from January 1962 to May 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 that were reviewed by both the RO and the Board, as well as a pertinent April 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran has current bilateral hearing loss disability for VA compensation purposes that is the result of noise exposure from his duties as an aviation electrician's mate during his period of active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

An organic disease of the nervous system such as sensorineural hearing loss is listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) can potentially apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d at 1335-1337.  

With regard to lay evidence, the Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

In this case, the Veteran asserts that he was exposed to acoustic trauma in service without the benefit of any hearing protection.  He states that his hearing loss began during active duty as a mechanic working around aircraft while stationed aboard the USS Midway.  The Veteran claims that his hearing loss has been present since separation from service.  He also contends that he has had no post-service occupational or recreational noise exposure.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability meet the standards of 38 C.F.R. § 3.385 during active military service.  However, a hearing loss disability by these standards must be currently present.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 157.

Service treatment reports indicate that, upon enlistment in January 1962 and at separation in April 1966, the Veteran had normal levels of hearing using the whispered voice test, which has been found to be an unreliable measure of hearing loss most commonly associated with noise exposure.

During service, the Veteran also underwent an audiology examination in June 1965. Because this in-service audiogram is dated prior to October 31, 1967, it must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The evaluation demonstrated pure tone thresholds in decibels (with conversion to ISO units shown in parentheses), as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10(25)
20(30)
15(25)
15(25)
15(20)
LEFT
10(25)
15(25)
20(30)
15(25)
15(20)

This audiogram revealed the Veteran had thresholds above 20 decibels, which is indicative of some hearing loss during service and corroborates his lay statements.  Hensley, 5 Vet. App. at 157.

In addition, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's military occupational specialty (MOS) as an aviation electrical mate involved a high probability of noise exposure and therefore acoustic trauma is conceded.

Following service, a VA examination conducted in October 2012 showed a diagnosis of bilateral sensorineural hearing loss disability which meets the criteria under 38 C.F.R. § 3.385.  VA treatment reports from VAMC Kansas City from 2011 also show the Veteran is diagnosed with bilateral hearing loss.  The existence of current bilateral hearing loss disability under 38 C.F.R. § 3.385 is not in dispute.

With regard to lay evidence, the Veteran is competent to report in service and post-service symptoms of hearing loss.  Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159 (a)(2).  In addition, the Veteran's lay statements are considered credible as to the onset of his hearing loss in service, his continuity of symptomatology for hearing loss since discharge from service, and his current hearing loss symptoms.  See 38 C.F.R. § 3.303 (b); Barr, 21 Vet. App. at 310.  In this case, there is no reason to doubt the credibility of the Veteran's statements other than a lack of contemporaneous evidence.  The Board cannot determine that lay evidence in the claims folder lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F. 3d. at 1337.  

The Board acknowledges that the October VA examiner reviewed the Veteran's service treatment reports and stated that, although the normal whisper test at separation did not rule out hearing loss, the June 1965 audiogram was normal.  Therefore, she believed that it was unlikely that the Veteran would have acquired hearing loss in the last 10 months of service.  However, there is no indication the examiner converted the in-service audiogram findings from ASA to ISO units.  It also appears that she relied only on the lack of hearing loss in service in forming her opinion, yet it is not required that a hearing loss disability meet the standards of 38 C.F.R. § 3.385 during active military service.  Ledford, 3 Vet. App. at 89.  In addition, the examiner did not address the Veteran's in-service noise exposure that has been conceded.  Nor did she discuss whether any post-service noise exposure could have caused the Veteran's hearing loss.  

A medical opinion based on an inaccurate factual premise has no probative value.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).  The focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, resolving reasonable doubt in the Veteran's favor, the evidence supports a grant of service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 








ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


